Citation Nr: 9916381	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-23 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
retropatellar pain syndrome, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for sinusitis with 
allergic rhinitis and headaches, currently evaluated as 10 
percent disabling.

3.  Entitlement to service connection for hair loss, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for nausea, to include 
as due to an undiagnosed illness.

5.  Entitlement to service connection for irritable bowel 
syndrome, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for insomnia, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for an anxiety 
disorder, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
August 1992, with service in the Southwest Asia Theater of 
Operations from January 1992 to April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the benefits sought on appeal.  The 
veteran was originally denied service connection for his 
right knee disability but was granted service connection and 
assigned a 10 percent disability evaluation in August 1997.  
The veteran was also originally denied service connection for 
headaches but was granted service connection for sinusitis 
with allergic rhinitis and headaches and assigned a 
noncompensable evaluation in August 1997.  The disability 
evaluation for sinusitis was increased to 10 percent in 
October 1997.

As part of his July 1997 substantive appeal, the veteran 
requested to appear at a hearing before the Travel Board.  In 
a statement dated in October 1997, the veteran's local 
representative noted that the veteran wanted to withdraw his 
request for a hearing.  In March 1998, the veteran's national 
representative disputed the propriety of allowing the 
veteran's local representative to withdraw the veteran's 
request for a hearing.  The veteran was contacted by the 
Board, by way of a letter dated in August 1998, and asked to 
clarify his wishes in regard to a personal hearing.  The 
veteran submitted a statement, dated in October 1998, wherein 
he stated that he did not want to appear before a local 
hearing officer, or a member of the Travel Board.  
Accordingly, the veteran's request for a hearing is withdrawn 
and the case will be decided based upon the evidence of 
record.  38 C.F.R. § 20.704(e) (1998).  

Finally, the issue of entitlement to an increased rating for 
sinusitis with headaches will be discussed in the REMAND 
portion of the decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran served in the Southwest Asia Theater of 
Operations from January 1992 to April 1992.

3.  There is no competent medical evidence of any disabling 
illness related to hair loss, nausea, irritable bowel 
syndrome, anxiety disorder, and fatigue.

4.  There is no evidence of record that provides a nexus 
between the veteran's diagnosis of primary insomnia and any 
incident of service.

5.  The veteran's right knee disorder is manifested by a full 
range of motion, no laxity or instability but with swelling, 
crepitus, and pain under the patella. 


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for hair loss, 
nausea, irritable bowel syndrome, anxiety disorder, and 
fatigue, to include as due to an undiagnosed illness, and 
primary insomnia, is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.317 (1998).

2. The criteria for an evaluation in excess of 10 percent for 
right knee retropatellar pain syndrome have not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1- 
4.14, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5257, 
5258, 5260, 5261, 5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from September 1990 to 
August 1992 with service in the Southwest Asia Theater of 
Operations from January 1992 to April 1992.  The Board notes 
that the veteran's period of service in the Gulf area was 
approximately one year after the cessation of main combat 
activities.

The veteran's service medical records (SMRs) reflect several 
instances of treatment for cold-like symptoms such as stuffy 
nose, cough, congestion and sinusitis.  He was also treated 
for right knee pain in June and July 1992.  The SMRs are 
negative for any indication of treatment for complaints 
associated with hair loss, nausea, irritable bowel syndrome, 
insomnia, anxiety disorder or fatigue.  

The veteran originally sought to establish service connection 
for the conditions listed on appeal in October 1995.  He was 
afforded a VA general medical examination in April 1996.  The 
veteran reported that he was employed full-time as a fork-
lift operator and had a good attendance record.  The veteran 
alleged that, soon after his return from overseas, he 
developed allergies, nasal stuffiness, constant congestion, 
runny nose, and difficulty breathing.  He also said that he 
was given medication that made him sleepy.  He complained of 
right knee pain with occasional swelling.  He said that he 
had noticed a gradual loss of hair and gauged it by looking 
at a picture of himself before he was in Desert Storm.  He 
was not aware of a family history of baldness.  In regard to 
his gastrointestinal complaints, he said that certain foods 
would just pass through him.  He said that, in the beginning, 
he had some nausea.  He then said that he would sometimes 
have loose stools, two to three times a week.  In response to 
a question of what type of foods caused him problems, the 
veteran said Taco Bell.  He had not lost any weight, and had 
actually gained weight.  He did have some gas.  The examiner 
said that she did not know how to explain the veteran's 
stomach complaints because his abdominal examination was 
completely benign.  The veteran currently worked a 5:30 p.m. 
to 4:00 a.m. shift.  He would sometimes sleep for 8 hours but 
still be fatigued for the first 45 minutes upon awakening.  
The examiner remarked that the veteran did not look tired or 
lacking sleep.  There was evidence of some allergy.

Physical examination noted the veteran to be heavy, and in a 
good state of nutrition. He had erect posture and normal 
gait.  The nose, sinuses, mouth and throat were not swollen 
and there was good passage of air on both nostrils but the 
veteran kept on sniffing.  Chest sounds were very clear, no 
complaints of chronic cough or shortness of breath.  The 
shortness of breath claimed by the veteran pertained to his 
inability to breathe through his nose.  The abdomen was soft, 
with no tenderness to palpation, no organomegaly, with active 
bowel sounds.  The veteran had a clicking feeling on passive 
flexion and extension of both knees.  There was some 
tenderness on movement of the patella medially on the right.  
There was no evidence of instability.  The examiner reported 
"123 flexion" on the right.  The examiner's pertinent 
diagnoses were:  (1) allergic rhinitis; (2) male pattern 
baldness; (3) patellofemoral syndrome, asymptomatic on the 
right; and (4) subjective complaint of some food that did not 
agree with his gastrointestinal tract that made him go to the 
bathroom like it passed through him.  A chest x-ray was 
interpreted as normal with no evidence of infiltration, 
consolidation, atelectasis or pleural effusion.  Bilateral x-
rays of the knees were interpreted as negative for bone or 
joint pathology.

The veteran was also afforded a VA neuropsychiatric 
examination in April 1996.  He complained of twice daily 
headaches that occurred over the entire head and behind the 
eyes with no hemicrania.  He was allergic to mold and dust.  
His headaches were all sinus headaches.  Physical examination 
found the cranial nerves intact.  The deep tendon reflexes 
were 2+, and posterior columns were intact.  The cerebellar 
system was normal.  Motor power was 4 out of 4 in all flexors 
and extensors.  The mental status examination revealed no 
deficits of orientation, memory, comprehension, judgment, 
intelligence, or fund of knowledge.  There was no psychotic 
thought content.  The examiner's diagnosis was that there was 
no evidence of a primary neurological or psychiatric disease.

The veteran submitted a notice of disagreement in April 1997.  
He stated that he was told during his Desert Storm Protocol 
examination that he had the lungs of a 20-year smoker.  He 
said he was also told that the laboratory results for his 
liver tests looked similar to results for someone that had 
been drinking for 30 years.  He also said that his hair loss 
was accelerated after his return from Desert Storm.  He 
further stated that he had not any treatment for his right 
knee condition since he had been discharged from service.

In June 1997, the RO contacted the veteran and informed the 
veteran of a number of sources of evidence that he could 
submit in support of his claim for his Persian Gulf War 
service.

The veteran submitted his substantive appeal in July 1997.  
He asserted that, while he was on active duty, surgery was 
being considered for his right knee problem.  He had not 
obtained medical care for it after service because he could 
not afford it and he was unaware that he was entitled to 
veteran's benefits.  He also asserted that his health was 
noticeably changed after his service in the Gulf.  He said 
that he had researched the issue of baldness and found no 
evidence of hair loss in his family.  He had sinus infections 
before he served in the Gulf but since his return, the 
infections were more frequent and took more time to clear up.  
He repeated his assertion that he was told that his lungs 
were like those of a smoker and that his blood tests showed 
that his liver enzymes were approximately double the normal 
level.

The veteran was afforded a VA examination in June 1997.  The 
examiner asked the veteran about his past complaints 
concerning his lungs, liver, alimentary appendages, and 
insomnia.  The veteran denied any problems with a lung 
condition, gastrointestinal or diarrhea or insomnia.  He said 
that his main problem was his right knee.  The veteran was 
employed as a tow truck driver and stated that his right knee 
would swell up as the day went on.  He felt pain down the 
lower part of his right knee and it hurt to go upstairs, 
carry any type of weight, or walk on uneven ground.  He said 
that there were some days were it was hard to move, 
especially when he would put weight down to push off.  Others 
days were not as bad.  The veteran could get up, move around, 
and do his job.  The examiner noted that the veteran's x-rays 
from 1996 showed that there was nothing wrong with the knee.  
The veteran's chest x-ray was also noted as clear.  The 
examiner reviewed past laboratory values for the veteran and 
said that all of them, with the exception of alanine 
transaminase (ALT) or serum glutamic pyruvic transaminase 
(SGPT), were within normal limits.  He was noted to be taking 
terfenadine and using a Beclomethasone nasal inhaler for his 
allergic rhinitis. 

Physical examination of the veteran's right knee found a 
range of motion that was described by the examiner as a full 
range.  He said that there was greater than 130 degrees of 
flexion.  There was crepitus on range of motion along with 
effusion.  There was no instability or laxity in the knee.  
The veteran did have some pain under his patella.  The 
examiner said that this was a soft tissue disorder secondary 
to overuse.  The examiner's diagnosis was right knee 
retropatellar pain syndrome secondary to overuse with normal 
range of motion and mild loss of strength.

The veteran was afforded a VA psychology examination in July 
1997.  He was noted to work 50-60 hours per week.  He had 
recently gotten married.  The examiner said that the veteran 
had one subjective complaint and that was that he had 
insomnia.  The veteran said that three times a month he would 
not be able to sleep for up to three hours.  He did not know 
why he could not sleep, he could not describe what he did at 
those times, and could not explain how he would get to sleep.  
The examiner reported the Millon Clinical Multiaxial 
Inventory (MCMI) indicated a dependent personality disorder 
likely as well as traits from other domains, especially 
histrionic and aggressive features.  There was no major 
difficulty with anxiety and dysphoria at that time.  The 
examiner's diagnosis was primary insomnia, dependent and 
histrionic traits, monitor for aggressive features.  

The veteran submitted a statement regarding his sinus 
condition in September 1997.  He also provided copies of 
private treatment records from M. Fedak, M.D., for the period 
from April 1994 to January 1997.  The veteran noted that he 
was taking Seldane, twice a day, for management of his 
symptoms.  He also said that sometimes this was not enough to 
alleviate his symptoms.  He described an event where he had 
to return home early because of the severity of his symptoms.  
He also indicated that he could no longer participate in 
certain sports as he used to because of his symptoms.

The records from Dr. Fedak show that the veteran was treated 
on several occasions in 1994, 1995, and 1996 for cold-like 
symptoms, nasal congestion and an occasional headache.  There 
was one entry, dated in February 1995, that noted the veteran 
to have a complaint of vomiting.  

Service Connection for Hair Loss, Nausea, Irritable Bowel 
Syndrome,
Insomnia, Anxiety Disorder, and Fatigue

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b) (1998).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1998).

38 C.F.R. § 3.317(a) (1998) provides that the VA shall pay 
compensation to a Persian Gulf War veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), provided that the disability was 
manifest to a degree of 10 percent or more prior to December 
21, 2001, and that it cannot, by history, physical 
examination and laboratory tests, be attributed to any known 
clinical diagnosis. Id. (emphasis added); see also 38 
U.S.C.A. § 1117 (West 1991 & Supp. 1998).  "Objective 
indications" include both objective evidence perceptible to 
an examining physician and other non-medical indicators that 
are capable of independent verification. 38 C.F.R. § 
3.317(a)(2).  In this regard, VA has stated that non-medical 
indicators of an illness may include evidence of time lost 
from work, evidence the veteran has sought medical treatment 
for his symptoms, and "[l]ay statements from individuals who 
establish that they are able from personal experience to make 
their observations or statements."  See Compensation for 
Certain Undiagnosed Illnesses, 60 Fed. Reg. 6660, 6663 
(1995).

The initial question which must be answered in this case is 
whether the veteran has presented well-grounded claims for 
service connection for hair loss, nausea, irritable bowel 
syndrome, insomnia, anxiety disorder, and fatigue, to include 
as due to undiagnosed illnesses.  In this regard, the veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded;" that is, the claim must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

For a claim to be well-grounded, there must be a medical 
diagnosis of a current disability; medical or in certain 
circumstances, lay evidence of in service occurrence or 
aggravation of a disease or injury; and, medical evidence of 
a nexus between an in service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps. v. Brown, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Brown, 9 
Vet. App. 341, 343-344 (1996) (citations and quotations 
omitted).  A well-grounded claim must be supported by 
evidence and not merely allegations.  Tirpak v Derwinski, 2 
Vet. App. 609 (1992).

The veteran's SMRs are negative for treatment for any of the 
listed conditions claimed for service connection.  There are 
no records of post-service treatment.  The VA medical 
examination of April 1996 found that the veteran suffered 
from male pattern baldness, with no clinical evidence of 
chronic fatigue syndrome, and a subjective complaint of some 
food that did not agree with the veteran, i.e. no finding of 
nausea, or irritable bowel syndrome.  The April 1996 
neuropsychiatric examination found no evidence of a 
neurological or psychiatric disease.  At his June 1997 VA 
orthopedic examination, the veteran denied complaints 
regarding a gastrointestinal disorder, and insomnia.  The 
July 1997 psychiatric examination diagnosed the veteran with 
primary insomnia with a dependent personality disorder.  The 
private records from Dr. Fedak did not show treatment for any 
of the claimed conditions, except for one entry in February 
1995 where the veteran called in with a complaint of 
vomiting.

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c) (1998).  Male pattern baldness is a 
constitutional or developmental defect and does not warrant 
separate service connection.  Moreover, there is no evidence 
to show that the veteran suffers from any chronic problem 
associated with nausea, irritable bowel syndrome, anxiety 
disorder, or fatigue.  Between the medical examiners' 
findings already listed and the veteran's later statements of 
no problems involving some of those conditions, there is no 
basis to establish service connection either on a direct 
basis or under 38 C.F.R. § 3.317.

In regard to the diagnosis of primary insomnia, the fact that 
there is a diagnosis precludes consideration under 38 C.F.R. 
§ 3.317.  However, there is no evidence that the veteran 
suffered from insomnia in service, there is no evidence of 
post-service treatment for the condition and the VA examiner 
did not provide any nexus between the diagnosis and the 
veteran's period of active duty.  

The Board notes that the veteran is capable of presenting lay 
evidence regarding the symptoms of his claimed conditions.  
However, where, as here, a medical opinion is required to 
diagnose the condition and to provide a nexus to service, 
only a qualified individual can provide that evidence.  As a 
layperson, the veteran is not qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
It is the province of trained heath care professionals to 
enter conclusions which require medical opinions as to 
causation.  Jones v. Brown, 7 Vet.App. 134, 137 (1994).  
Therefore, statements provided by the veteran in this regard 
do not constitute "competent medical evidence" for purposes 
of determining whether the claim is well grounded.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In light of the evidence of record, the Board finds that the 
claim for service connection for the above conditions is not 
well-grounded.  The veteran has either presented no evidence 
of a current disability (nausea, irritable bowel syndrome, 
anxiety disorder, fatigue) or the claimed disability is a 
diagnosed condition that is unrelated to service or is not a 
ratable disability (insomnia, male pattern baldness).  
Accordingly, there is no basis for establishing service 
connection for any of the listed conditions either on a 
direct basis or as due to an undiagnosed illness.  See 
38 C.F.R. §§ 3.303, 3.317; See also Epps, 126 F.3d at 1468.

The Board is unaware of the existence of any evidence, which, 
if obtained, would render the claim well grounded.  See 
generally McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  

Increased Rating for Right Knee

As a preliminary matter, the Board finds that the veteran's 
claim for an evaluation in excess of 10 percent for his right 
knee disability, is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well-grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  Accordingly, 
no further development is required to comply with the duty to 
assist the veteran in establishing his claim.  See 38 
U.S.C.A. § 5107(a).

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155( West 1991); 38 C.F.R. § 4.1 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

In this case, the veteran has been assigned a 10 percent 
evaluation for his right knee under Diagnostic Code 5257 for 
other impairment of the knee, such as that manifested by 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a (1998). Pursuant to that diagnostic code, a 10 percent 
evaluation requires a slight impairment.  A 20 percent 
evaluation is warranted where there is moderate impairment. 

As the evidence noted above indicates, objectively, the 
disability of the right knee is manifested by effusion and 
crepitus.  No other functional loss has objectively been 
shown on examination, including with respect to range of 
motion.  In this regard, the Board notes that in April 1996, 
the examiner reported the veteran's range of motion as 
"123", and, in June 1997, he was reported to have flexion 
greater than 130 degrees.  As standard range of motion of the 
knee is from 0 to 140 degrees, see 38 C.F.R. § 4.71, Plate II 
(1998), the veteran's range of motion of the knees is shown 
to be essentially full (as noted by the June 1997 VA 
examiner).  Moreover, the veteran was not found to have any 
instability or laxity in his knee on either examination.  X-
rays of the right knee from April 1996 were negative for any 
evidence of bone or joint pathology.

In applying the rating criteria to the evidence of record, 
the Board concludes that the veteran's right knee 
symptomatology is productive of no more than a slight 
impairment.  There is essentially a full range of motion, no 
instability or laxity, and no x-ray evidence of any joint 
problems.  The objective symptoms are some effusion and 
crepitus with subjective complaints of pain under the 
patella.  The evidence does not support a finding of a 
moderate disability under Diagnostic Code 5257.

The Board notes that since the veteran's disability is rated 
under Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 
4.40, 4.45 (1998), and the analysis required under DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995), are not for application 
in this case.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1997) 
(Diagnostic Code 5257 not predicated on loss of range of 
motion, 38 C.F.R. §§ 4. 40, 4.45, with respect to pain, do 
not apply).

Since no increase may be granted under Diagnostic Code 5257, 
the Board also has considered whether more than a 10 percent 
evaluation for the right knee is assignable under any other 
potentially applicable diagnostic code.  The Board notes that 
the diagnostic codes pursuant to which limitation of motion 
of the leg/knee is measured (5260, for flexion, and 5261, for 
extension) appear inapplicable, since, as noted above, the 
range of motion of his knee has been shown to be essentially 
normal.  However, even if functional loss due to pain were 
assessed in terms of limited motion, the Board finds that 
evidence fails to demonstrate evidence of such disabling pain 
so as to effectively result in flexion limited to 30 degrees 
or less, or extension limited 15 degrees or more, the 
criteria for an evaluation in excess of 10 percent under 
Diagnostic Codes 5260, and 5261, respectively.  The Board 
further notes that inasmuch as the record reveals no evidence 
of ankylosis or impairment of the tibula or fibula, an 
increased evaluation under Diagnostic Codes 5256 and 5262, 
respectively, are not for application in this case.  Finally, 
there is no evidence of dislocated semilunar cartilage to 
warrant the assignment of a 20 percent rating under 
Diagnostic Code 5258.  38 C.F.R. § 4.71a.

In view of the foregoing, the Board concludes that no more 
than the currently assigned 10 percent evaluation is 
warranted for the right knee, and that the claim for increase 
must, therefore, be denied.  In reaching this decision, the 
Board has considered the nature of the disability, including 
the history of the veteran's complaints of pain and swelling 
with use during the day, and the effect the disability has on 
the earning capacity of the veteran.  However, for the 
reasons previously stated, the Board finds that the veteran's 
right knee disability simply is not shown to result in 
impairment to a degree to warrant a higher evaluation than 
that assigned by the RO under the Schedule for Rating 
Disabilities.  The Board has considered the applicability of 
the reasonable doubt doctrine under 38 U.S.C.A. § 5107(b) 
(1991); however, as the preponderance of the evidence is 
against an increased evaluation, that doctrine is not for 
application in the instant case.  See Gilbert v. Derwinski, 1 
Vet.App. 49, 55-56 (1991).

Finally, the Board notes that the above decision is based on 
the pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, however, the Board notes that 
there is no indication that the schedular criteria are 
inadequate to evaluate the veteran's disability.  In this 
regard, the Board notes that there has been no showing that 
the right knee disability has caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), or necessitated frequent periods of 
hospitalization, or that the disability otherwise has 
rendered impracticable the application of the regular 
schedular standards.  As such, the Board is not required to 
remand either matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1998).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet.App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Service connection for hair loss, nausea, irritable bowel 
syndrome, insomnia, anxiety disorder, and fatigue, to include 
as due to an undiagnosed illness, is denied.

A rating in excess of 10 percent for right knee retropatellar 
pain syndrome is denied.

REMAND

The veteran originally sought service connection for 
headaches when he filed his claim in October 1995.  In a 
rating decision, dated in August 1997, the veteran was 
granted service connection for sinusitis, with allergic 
rhinitis and headaches, with an effective date in October 
1995.  Initially a noncompensable rating was assigned but 
this was increased to 10 percent in October 1997.

The Board notes that the regulations used to evaluate claims 
involving sinusitis were amended, effective October 7, 1996.  
See 61 Fed. Reg. 46,720, 46,728 (1996).  Where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  In this case, the RO applied only the amended 
criteria in evaluating the veteran's level of disability.  
The prior regulations were not addressed.  Inasmuch as the 
veteran's claim was filed in October 1995, and the effective 
date for service connection also dates back to October 1995, 
consideration must be given for the level of disability that 
may have existed under the prior regulations.

The Board notes that the veteran was granted service 
connection for sinusitis based upon the results of the VA 
examinations in 1996 and 1997 and evidence contained in his 
SMRs.  However, neither of the VA examinations were to 
evaluate the veteran's sinus disability.  The issue of the 
veteran's sinus disability was addressed only on a peripheral 
basis.  Further the veteran submitted additional evidence 
from a private physician which showed periodic treatment for 
the veteran's sinus disability up to January 1997.  In light 
of the fact that the number of incapacitating and non-
incapacitating episodes of sinusitis per year is a 
significant determining factor in evaluating this particular 
disability, the Board finds that additional evidentiary 
development is required for a proper evaluation of the 
veteran's service-connected sinusitis with allergic rhinitis 
and headaches.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development in this case is warranted.  
Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA health care 
providers who have treated him for his 
sinus condition since January 1997.  
After obtaining the necessary 
authorizations, the RO should then 
request any and all medical records not 
currently of record.  Any information 
obtained must be associated with the 
claims file.

2.  The veteran should be afforded a VA 
medical examination to determine the 
nature and severity of his sinusitis with 
allergic rhinitis and headaches.  It is 
requested that the examiner include the 
number, if any, of incapacitating and 
non-incapacitating episodes of sinusitis 
experienced by the veteran per year.  All 
appropriate tests and studies should be 
accomplished at this time, to include 
sinus x-rays if deemed required by the 
examiner.  The veteran's claim file 
should be made available to the examiner 
for review.

3.  The RO should evaluate the veteran's 
sinusitis on the basis of all the 
evidence of record and in accordance with 
the regulatory changes in 38 C.F.R. 
§§ 4.97 [61 Fed Reg. 46,720, 46, 728 
(1996)], and Karnas.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development, and the Board does not 
intimate any opinion as to the merits of the issue on REMAND, 
either favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


